DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited noir the cited references teach, suggest, or in combination of a module and its method having the sealing resin includes a resin component containing an organic resin as a main component and a granular filler containing an inorganic oxide as a main component, on the surface of the sealing resin being in contact with the shield film, parts of some grains of the filler are exposed from the resin component, a surface of the resin component includes a nitrogen functional group, and the shield film is composed of a metal or an alloy containing the metal, and the metal is a passivation metal and also is a transition metal (claims 1 and 9), and the first sealing resin includes a resin component containing an organic resin as a main component, and a granular filler containing an inorganic oxide as a main component, on the surface of the first sealing resin being in contact with the first shield film, parts of some grains of the filler are exposed from the resin component, a surface of the resin component includes a nitrogen functional group, and the first shield film is composed of a metal or an alloy containing the metal, and the metal is a passivation metal and also is a transition metal (claim 4).

Ogawa or in combination with other references do not teach, suggest, or in combination as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848